                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

HERBERT LEE COLEMAN                                                                PETITIONER

v.                              NO. 2:19-cv-00133 JM

DEWAYNE HENDRIX                                                                   RESPONDENT


                                              ORDER

       The Court has received findings and a recommendation from Magistrate Judge Patricia S.

Harris (Doc. No. 11). No objections have been filed. After a careful review of the recommendation,

the Court concludes that the findings and recommendation should be, and hereby are, approved

and adopted in their entirety as this Court’s findings in all respects. The petition for writ of habeas

corpus pursuant to 28 U.S.C. 2241 filed by petitioner Herbert Lee Coleman is dismissed without

prejudice. All requested relief is denied, and judgment will be entered for respondent Dewayne

Hendrix.

       IT IS SO ORDERED this 30th day of March, 2020.


                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE
